United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE AIR FORCE, AIR
)
MOBILITY COMMAND, Goose Creek, SC,
)
Employer
)
___________________________________________ )
S.M., Appellant

Docket No. 14-778
Issued: September 16, 2014

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION

On February 13, 2014 appellant, through counsel, filed a timely appeal from a
January 17, 2014 Office of Workers’ Compensation Programs’ (OWCP) nonmerit decision,
denying her request for further merit review of her claim. As the last merit decision was
issued on January 17, 2013 more than 180 days from the filing of this appeal, the Board
does not have jurisdiction over the merits. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the nonmerit decision.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of the merits of her claim under 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 27, 2012 appellant, then a 51-year-old family life specialist, filed a traumatic
injury claim alleging that on January 18, 2012 she fell at work when her right ankle became
caught on a concrete wall. She indicated that she sustained neck pain, upper and lower back
pain, pain in both lower hips and tenderness in the right ribs. Appellant stopped work on
January 19, 2012.
In an October 6, 2011 report, Dr. David L. Castellone, Board-certified in family medicine
and a treating physician, noted that appellant presented with back ache and back pain, which had
begun weeks ago. He advised that she complained of radiating and nonradiating, “gnawing and
burning pain,” which was severe and constant. Dr. Castellone diagnosed: depression; attention
deficit disorder; sleep apnea, obstructive; osteoarthritis, knee unspecific (generalized, localized,
bilateral); degenerative disc disease (DDD); fibromyalgia; insomnia and hypersomnia.
In a June 14, 2012 report, Dr. Castellone, noted that appellant was having an exacerbation
of her sciatica. Appellant indicated that the severity of her injury worsened after a fall five
months earlier, followed by pain and muscle spasms. In a June 28, 2012 report, Dr. Castellone,
similarly noted back pain which was aggravated by activity, depression and fibromyalgia. He
noted that appellant’s symptoms began in 2006, but worsened after a fall earlier in the year.
Appellant had missed intermittent work as a result.
In a July 11, 2012 report, Dr. Castellone repeated his previous findings and diagnoses.
By decision dated August 3, 2012, OWCP denied appellant’s claim on the grounds that
the medical evidence did not demonstrate that the claimed medical condition was related to the
established work-related events.
Thereafter, appellant submitted a May 30, 2012 report from Dr. Castellone who noted
treating her since January 20, 2012. Dr. Castellone indicated that she was walking to her car
when she caught her right shoe and fell forward onto the lot, injuring her lower back, buttock,
right shoulder, hands and elbows. He diagnosed back sprain with increased pain from severe
fibromyalgia, osteoarthritis, degenerative disc disease, anxiety and depression. Dr. Castellone
advised that these conditions worsened because of appellant’s injury on January 18, 2012. In a
July 27, 2012 report, he confirmed that he had been treating appellant for pain and depression
since the January 18, 2012 fall at work. Dr. Castellone continued to treat appellant and submit
reports.
On November 22, 2012 appellant requested reconsideration and submitted additional
evidence.
In a decision dated January 7, 2013, OWCP denied modification of the prior decision. It
found that the medical evidence did not provide sufficient rationale and findings to establish that
her conditions were caused or aggravated by an employment incident.
OWCP subsequently received additional reports from Dr. Castellone. They included
copies of previously submitted reports dated October 6, 2011, June 14, 28, July 11 and 26, 2012.

2

In reports dated August 17 and October 16, 2012, Dr. Castellone noted that appellant had
suffered anxiety and depression for years. He advised that her condition was aggravated by
recent life stressors, work demands and by a recent fall.
In a February 19, 2013 report, Dr. Castellone noted that appellant had anxiety and
depression which began in 2006 but were exacerbated by her fall.
In an April 30, 2013 report, Dr. Castellone confirmed his earlier opinion that appellant
had back ache and DDD, which was exacerbated by a fall earlier in the year. Appellant missed
work intermittently and was not working because of pain and had filed for disability.
On January 2, 2014 appellant, through counsel, requested reconsideration and advised
that additional evidence from Dr. Castellone would be submitted.
In a January 17, 2014 decision, OWCP denied appellant’s request for reconsideration
finding that the evidence submitted was insufficient to warrant review of its prior decision.
LEGAL PRECEDENT
Under section 8128(a) of FECA,2 OWCP may reopen a case for review on the merits in
accordance with the guidelines set forth in section 10.606(b)(2) of the implementing federal
regulations, which provide that a claimant may obtain review of the merits if the written
application for reconsideration, including all supporting documents, sets forth arguments and
contains evidence that:
“(i) Shows that OWCP erroneously applied or interpreted a specific point of law;
or
(ii) Advances a relevant legal argument not previously considered by OWCP; or
(iii) Constitutes relevant and pertinent new evidence not previously considered by
OWCP.”3
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
OWCP without review of the merits of the claim.4
ANALYSIS
Appellant disagreed with the denial of her traumatic injury claim and requested
reconsideration through counsel on January 2, 2014. The issue on reconsideration is medical in
nature, whether the January 18, 2012 work incident caused or contributed to an injury.
2

5 U.S.C. § 8128(a).

3

20 C.F.R. § 10.606(b).

4

Id. at § 10.608(b).

3

On reconsideration, appellant’s counsel did not argue a legal error by OWCP or advance
a relevant legal argument not previously considered by OWCP. Rather, he stated that he was
submitting additional medical evidence from Dr. Castellone.
The Board notes initially that some of the reports provided by appellant were not new.
The reports dated October 6, 2011, June 14 and 28, July 11 and 26, 2102 were considered by
OWCP prior to its decision of August 3, 2012. The Board has held that the submission of
evidence or argument which repeats or duplicates that already in the case record is not a basis for
reopening a case.5 The new reports dated August 17, October 16, 2012, February 19 and
April 20, 2013 repeated earlier findings and were cumulative. Dr. Castellone repeated his
previous opinion that her symptoms were caused or exacerbated by her workplace fall in his
April 20, 2013 report. Dr. Castellone did not add any further explanation or rationale to support
that the conditions were caused or aggravated by the fall on January 18, 2012.6
Appellant therefore did not show that OWCP erroneously applied or interpreted a specific
point of law, advance a relevant legal argument not previously considered by OWCP or submit
new and relevant evidence not previously considered.
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
review of the merits of her claim under 5 U.S.C. § 8128(a).

5

Edward W. Malaniak, 51 ECAB 279 (2000).

6

See id.

4

ORDER
IT IS HEREBY ORDERED THAT the January 17, 2014 decision of the Office of
Workers’ Compensations Programs is affirmed.
Issued: September 16, 2014
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

